Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2012-077209.
 	JP-2012-077209 discloses a polyurethane foam formed by mixing, reacting and foaming  a mixture of an isocyanate, a polyol, a catalyst and a foaming agent, wherein the isocyanate component (A) has isocyanate group contents and viscosities as claimed and is a mixture of an allophanate-modified organic polyisocyanate composition (A1) that comprises a monool and an aliphatic diisocyanate, an allophanate-modified organic polyisocyanate composition (A2) that comprises an alcohol including two or more hydroxyl groups and an aliphatic and/or alicyclic diisocyanate, and an isocyanurate composition (A3) which comprises an aliphatic diisocyanate  which corresponds with the polyisocyanate component as defined by the claims (see paragraphs [0001]-[0010], [0026]-[0030], Examples, including Examples 15-25 and Tables, including Table 2).  JP-2012-077209 further sets forth no requirement for the inclusion of 

	Applicants’ arguments have been considered. However, rejection is maintained.
	Applicants’ claims are not limited to the exclusion of the allophanate derivatives prepared from diols that are disclosed by JP-2012-077209. Accordingly, difference in the claims in the patentable sense is not evident and rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/               Primary Examiner, Art Unit 1765